—Appeal from a decision of the Unemployment Insurance Appeal Board, filed February 15, 2002, which ruled, inter alia, that claimant was ineligible to receive unemployment insurance benefits because he was not totally unemployed.
Substantial evidence supports the decision of the Unemployment Insurance Appeal Board finding that claimant was not totally unemployed during the periods in 1997, 2000 and 2001 that he certified for unemployment insurance benefits. Claimant represents himself to be a financial consultant. During the period week ending March 9, 1997 to the week ending April 6, 1997, the record indicates that claimant engaged in various business activities, including telephone calls, advertising, effectuating stock trades, and incurring business expenses for long distance phone calls, rent, insurance and an automobile. The record further indicates that, during the period for the week ending September 10, 2000 to the week ending August 12, 2001, claimant engaged in stock trades and devoted two to three days per week to his financial consulting business. Claimant failed to report such business activities when certifying for benefits during these relevant time periods, despite receiving information handbooks on more than one occasion indicating that such activity or service must be reported. Furthermore, claimant’s tax returns for the periods in question indicate business income and business expenses including rent, fax machine, telephone, advertising, car and insurance.
Substantial evidence supports the Board’s determination that claimant misrepresented his employment status (see Labor Law § 594; see also Matter of Kesenci [Commissioner of Labor], *1012293 AD2d 803; Matter of Lortz [Commissioner of Labor], 269 AD2d 723) and that the misrepresentations were willful (see Matter of Bundschuh [Commissioner of Labor], 288 AD2d 745; Matter of Weinberg [Commissioner of Labor], 256 AD2d 790; Matter of Bello [Commissioner of Labor], 252 AD2d 693).
Cardona, P.J., Mercure, Crew III, Peters and Kane, JJ., concur. Ordered that the decision is affirmed, without costs.